      Case 1:20-cv-05576-ER-SDA Document 33 Filed 06/14/21 Page 1 of 1

                                                                      l 1SDC SIJNY                     ---i
                                                                      D                    iI
                                                                         t.\/"'i I!' ,1!_'1'11'
                                                                       ./\./\... U 1VlLl ~ i

                                                                      ELECTRONICALLY FILED:
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
CAMIESA LA VEL BRELAND,
                                                                      DOC#:
                                                                      DATE
                                                                                                  ~,m-- \
                                                                                  f'-ILED~(lLdoa-\ . \
                                                                                           ·-------·



                                   Plaintiff:                         20   CIVIL 5576 (ER)(SDA)

                 -v-                                                        JUDGMENT

COMMISSIONER OF SOCIAL SECURITY,

                                   Defendant.
-----------------------------------------------------------X

         It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Stipulation and Order dated June 11, 2021, that this action be, and

hereby is, remanded to the Commissioner of Social Security, pursuant to sentence four of 42

U.S.C. § 405(g), for further administrative proceedings.


Dated: New York, New York
       June 14, 2021


                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:
